United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE ARMY,
)
DIRECTORATE OF EMERGENCY SERVICES, )
PROTECTION & PREVENTION,
)
Fort Bragg, NC, Employer
)
__________________________________________ )
J.R., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0025
Issued: December 13, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 3, 2019 appellant filed a timely appeal from a May 3, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). 1 Pursuant to the Federal Employees’

1

Appellant timely requested oral argument before the Board. 20 C.F.R. § 501.5(b). Pursuant to the Board’s Rules
of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). In support of appellant’s
oral argument request, he asserted that oral argument should be granted because OWCP improperly calculated an
overpayment because the findings were based on his earnings as a firefighter, which required a special calculation
under its procedures. The Board, in exercising its discretion, denies appellant’s request for oral argument because the
arguments on appeal can adequately be addressed in a decision based on a review of the case record. Oral argument
in this appeal would further delay issuance of a Board decision and not serve a useful purpose. As such, the oral
argument request is denied and this decision is based on the case record as submitted to the Board.

Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 3
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $5,255.57 for the period October 19, 2018 through
February 2, 2019, for which he was without fault, because he continued to receive partial disability
compensation following his return to full-time work; and (2) whether it properly denied waiver of
recovery of the overpayment.
FACTUAL HISTORY
On July 18, 2018 appellant, then a 36-year-old firefighter, filed a traumatic injury claim
(Form CA-1) alleging that on that date he injured his left shoulder attempting to pull start a boat
motor while in the performance of duty. The employing establishment indicated that his pay rate
when he stopped work was $68,109.60 per year. It paid continuation of pay (COP) from July 19
through September 2, 2018. On August 6, 2018 OWCP accepted appellant’s claim for left
shoulder strain of the muscle, fascia, and tendon.
Appellant returned to modified duty, with modified work hours, on July 23, 2018 working
eight hours a day on scheduled shifts rather than his regular work schedule of 144 hours bi-weekly,
based on medical evidence dated July 19, 2018.4
On October 2, 2018 appellant completed a claim for compensation (Form CA-7) and
claimed disability from September 4 through 15, 2018 due to leave without pay (LWOP) and loss
of mandatory overtime. On the reverse side of the claim form the employing establishment
indicated that appellant’s hourly base pay was $16.07 per hour and that he received additional pay
of $24.11 per hour. It noted that he worked three days a week and 24 hours a day.
On October 3, 2018 the employing establishment offered appellant a full-time modifiedduty position as a firefighter with a salary of $44,281.00, working 40 hours a week, not including
weekends, rather than his regular work hours of 144 hours bi-weekly, this job offer was based on
medical evidence dated August 30, 2018.5 Appellant accepted this position on October 3, 2018.

2

5 U.S.C. § 8101 et seq.

3

The Board notes that, following the May 3, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
4

These restrictions included no work with the left hand, and no driving a government vehicle.

5

These restrictions found that appellant could drive, but included no hazardous du ty for one month.

2

On October 15, 2018 appellant filed a Form CA-7 for the period September 30 through
October 13, 2018 for leave buy back.
In an October 16, 2018 letter, the employing establishment asserted that appellant was
claiming LWOP for the period September 4 through 15, 2018 for the weekend shifts that he was
unable to perform.
In a report of work status dated October 19, 2018, the employing establishment notified
OWCP that on October 3, 2018 appellant had accepted a modified-duty position.6 It further
advised that his work schedule was 144 hours bi-weekly, but that he was working reduced hours.
The October 3, 2018 position included working eight hours a day on assigned shifts, not including
weekends.
On October 26, 2018 appellant informed OWCP that he had returned to full-duty work.
In an October 29, 2018 Form CA-7, the employing establishment indicated that appellant’s
position required mandatory overtime, and that, while his base pay was $44,281.00 per year, he
also had additional pay of $23,829.00 per year. It noted that he worked 144 hours bi-weekly
performing 24-hour work shifts. In a separate Form CA-7 of even date, appellant claimed
disability from September 16 through 29, 2018.
On November 5, 2018 OWCP calculated appellant’s pay rate including his annual pay rate
of $44,281.00 and his mandatory overtime of $23,829.00 per year to reach his weekly pay rate at
the time of injury and currently of $1,309.80.7 It established his tour of duty as three 24-hour
shifts, with a regular bi-weekly tour of 144 hours (six 24-hour shifts), consisting of 106 regular
hours and 38 “firefighter overtime hours.”8 OWCP determined that appellant was actually earning
$851.56 per 40-hour week, 9 and that he had 65 percent wage-earning capacity with wage loss of
6

Id.

7
Federal (FECA) Procedure Manual, Part 2-- Claims, Determining Pay Rates, Chapter 2.900.8.d(1) (March 2011).
(Annual salary/2756 (53 hours of regular pay per week x 52 weeks) = firefighter hourly rate; firefighter hourly rate x
106 hours = bi-weekly base pay; firefighter hourly rate x 1.5 = “firefighter overtime” rate (subject to GS-10, step 1
cap as described in Chapter 2.900.7.b.(22); “firefighter overtime” rate X number of hours in regular tour in excess of
106 hours = bi-weekly “firefighter overtime”; (Bi-weekly base pay + bi-weekly “firefighter overtime”) / 2 = weekly
pay rate.) These provisions of the procedure manual were updated following OWCP’s May 3, 2019 decision in
February 2020.
8

Id. at, Chapter 2.900.3.g.(1)(a) a nd (2)(a) (March 2011). Appellant is a full-time firefighter on a military
installation as described in Chapter 2.900.3.g.(1)(a). His tour of duty correlates with that described in Chapter
2.900.3.g. (2)(a). These provisions of the procedure manual were updated following OWCP’s decision in
February 2020.
9

Id. at Chapter 2.900.6(b) 12 and 13. As appellant, a firefighter, was required to work more than 106 hours per
pay period. The Federal Firefighters Overtime Pay Reform Act of 1998 (Public Law No. 105 -277) amended Title 5
of the U.S. Code to define hours worked by firefighters in excess of 106 bi-weekly, or 53 weekly, as “overtime.”
Public Law 106-554, which was enacted in December 2000, contained language establishing that those hours in excess
of 106 bi-weekly (or 53 weekly) should not be considered “overtime” pay for the purpose of computing pay under
Section 5 U.S.C. 5545 b. These changes became effective the first day of the first pay period after October 1, 1998.
Id. at Chapter 2.900.8(d)(1).

3

$458.43 per week. 10 Multiplying $458.43 by ¾, the augmented rate, as appellant has dependents,
resulted in weekly compensation of $343.82 and wage-loss compensation every four weeks in the
amount of $1,375.25.
On November 20, 2018 OWCP authorized wage-loss compensation in the amount of
$3,339.99 for the period September 4 through November 10, 2018.11 It also authorized $1,375.29
for the period November 11 through December 12, 2018.
On November 16, 2018 appellant filed a Form CA-7 requesting leave buy back for the
period October 14 through 19, 2018.
In a February 6, 2019 report of work status, the employing establishment indicated that
appellant had returned to full-time regular duty with no restrictions on October 19, 2018. The
employing establishment noted his work restrictions had changed and referenced medical evidence
dated October 19, 2018. It provided a form report from appellant’s attending physician, Dr. Neil
Conti, a Board-certified orthopedic surgeon, which provided that appellant could return to work
without restrictions. The employing establishment also provided an occupational health clinic
return to work certificate from Dr. Michael Creel, an employing establishment physician
specializing in occupational medicine, dated October 19, 2018 which found that appellant could
return to work without restrictions on October 19, 2018 and indicated that he required no further
medical treatment.
On February 7, 2019 OWCP calculated an overpayment of compensation in the amount of
$5,255.57 for the 107-day period from October 19, 2018 through February 2, 2019.
In a February 11, 2019 preliminary overpayment determination, OWCP notified appellant
that he received an overpayment of compensation in the amount of $5,255.57 for the period
October 19, 2018 through February 2, 2019 because he returned to full-time work with no wage
loss on October 19, 2018, but continued to receive compensation for partial disability for this
period. It determined that he was at fault in the creation of the overpayment, because he accepted
a payment that he knew or reasonably should have known to be incorrect. OWCP provided
appellant with a calculation of the overpayment in the amount of $49.12 times 107 days for the
period October 19, 2018 through February 2, 2019 or $5,255.57. It further advised him of his

10

20 C.F.R. §§ 402 and 403 (A claimant is considered partially disabled, when he or she cannot return to the dateof-injury position, but is not totally disabled for all gainful employment, and if the claimant has actual earnings which
fairly and reasonable represent his or her wage-earning capacity, those earnings will form the basis for payment of
compensation for partial disability.) Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning
Capacity Based on Actual Earnings, Chapter 2.815.3.b(1) and 4.b (June 2013)(Where residuals of the accepted work
injury prohibit the employee from returning to the employment held at the time of injury, or from earning equivalent
wages, but do not render him/her totally disabled for all gainful employment, the employee is considered partially
disabled and is entitled to compensation for a loss of wage-earning capacity (LWEC). The method for computing the
compensation payable where an injured employee has actual earnings is called the Shadrick formula, as it reflects the
principles set forth in Albert C. Shadrick, 5 ECAB 376 (1953)).
11

This is a period of 68 days. Appellant’s daily LWEC was $49.12 resulting the payment of $3,339.99. (OWCP
variously listed appellant’s daily LWEC as $49.11 and $49.12. It used $49.11 when issuing the payment, and $49.12
when calculating the overpayment.)

4

appeal rights and provided an overpayment action request form and an overpayment recovery
questionnaire (OWCP-20). OWCP afforded 30 days for a response.
In a March 14, 2019 letter, appellant contested the amount of wage-loss compensation he
received prior to his return to full-duty work. He contended that his pay was not calculated
properly for wage-loss compensation purposes.12 Appellant also made a payment of $4,125.87
toward the overpayment.
On April 2, 2019 appellant completed the overpayment action request form and indicated
that OWCP should make a decision based on the written evidence and further indicated that he
disagreed with the amount of the overpayment and the finding of fault in the creation of the
overpayment. He provided a completed Form OWCP-20 and indicated that he had $4,125.87 of
the overpayment in his possession. Appellant listed his monthly income as $3,376.22. He
indicated that he had three dependents, his wife, and two minor children. Appellant listed his
monthly expenses as: mortgage, $761.00; food, $1,200.00; clothing, $40.00; utilities, $375;
miscellaneous expenses, $115.00; and a monthly credit card payment of $310.00, for total monthly
expenses of $2,801.00. He indicated that he had a checking account balance of $3,970.00.
Appellant contended that he was not at fault in the creation of the overpayment as he advised
OWCP on October, 26, 2019 that he had returned to work without restrictions.
Appellant provided an earnings and leave statement which indicated that his yearly biweekly gross pay was $2,794.40 and his bi-weekly net pay was $1,803.55.
By decision dated May 3, 2019, OWCP finalized its preliminary overpayment
determination finding that appellant received an overpayment of compensation in the amount of
$5,255.57 for the period October 19, 2018 through February 2, 2019, that he had paid $4,125.87
toward the overpayment, overturned the preliminary finding, determining that he was not at fault
in the creation of the overpayment, but finding that recovery of the overpayment would not defeat
the purpose of FECA or be against equity and good conscience as appellant’s income of $3,372.27
exceeded his monthly expenses of $2,801.00 by more than $50.00.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury susta ined while in the
performance of duty. 13 Section 8129(a) of FECA provides, in pertinent part, that when an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled. 14

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.3.g (March 2011);
Compensation Claims, Chapter 2.0901.b.1 (February 2013).
13

5 U.S.C. § 8102(a).

14

Id. at § 8129(a).

5

Section 8116(a) of FECA provides that, while an employee is receiving compensation or
if he or she has been paid a lump sum in commutation of installment payments until the expiration
of the period during which the installment payments would have continued, the employee may not
receive salary, pay, or remuneration of any type from the United States, except in limited specified
instances.15 OWCP’s procedures provide that an overpayment of compensation is created when a
claimant returns to work, but continues to receive wage-loss compensation. 16
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $5,255.57 for the period October 19, 2018 through February 2,
2019, for which he was without fault, because he continued to receive partial disability
compensation following his return to full-duty work.
Appellant resumed full-time work on October 19, 2018.17 However, OWCP continued to
pay him wage-loss compensation for partial disability following his return to full-time work, which
resulted in an overpayment of compensation. Appellant was not entitled to receive compensation
for partial disability and actual full-time earnings for the same time period. 18
OWCP determined appellant’s overpayment based on its proper calculation of appellant’s
pay rate including his annual pay rate of $44,281.00 and his mandatory ove rtime of $23,829.00
per year to reach his weekly pay rate at the time of injury and currently of $1,309.80. It determined
that appellant was actually earning $851.56 per 40-hour week, and that he had a 65 percent wageearning capacity with wage loss of $458.43 per week. Multiplying $458.43 by ¾, the augmented
rate, as appellant has dependents, resulted in weekly compensation of $343.82 . OWCP then
determined appellant’s daily compensation rate by dividing his weekly compensation rate of
$343.82 by 7 days a week to reach $49.12 and multiplied this amount by the number of days in
the period from October 19, 2018 through February 2, 2019 of 107 days to reach the overpayment

15

Id. at § 8116(a).

16

L.T., Docket No. 19-1389 (issued March 27, 2020); K.P., Docket No. 19-1151 (issued March 18, 2020); K.K.,
Docket No. 19-0978 (issued October 21, 2019); B.H., Docket No. 09-0292 (issued September 1, 2009); Federal
(FECA) Procedure Manual, Part 6 -- Debt Management, Initial Determinations in an Overpayment, Chapter
6.300.4(g) (September 2018).
17

The February 6, 2019 report of work status, from employing establishment indicated that appellant had returned
to full-time regular duty with no restrictions on October 19, 2018 and the accompanying October 18, 2019 medical
evidence established that appellant had no restrictions as of October 19, 2018.
18

M.S., Docket No. 16-0289 (issued April 21, 2016); J.R., Docket No. 08-1107 (issued June 15, 2009).

6

amount of $5,255.84.19 Thus, the Board finds that he received an overpayment of compensation
in the amount of $5,255.57 during the above-noted period.20
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA states: “Adjustment or recovery [of an overpayment] by the
United States may not be made when incorrect payment has been made to an individual who is
without fault and when adjustment or recovery would defeat the purpose of this subchapter or
would be against equity and good conscience.”21
Recovery of an overpayment will defeat the purpose of FECA when such recovery would
cause hardship to a currently or formerly entitled beneficiary because the beneficiary from whom
OWCP seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP. 22 An individual is deemed to need
substantially all of his or her current income to meet current ordinary and necessary living expenses
if monthly income does not exceed monthly expenses by more than $50.00. 23 Also, assets must
not exceed a resource base of $6,200.00 for an individual or $10,300.00 for an individual with a
spouse or dependent plus $1,200.00 for each additional dependent. 24 An individual’s liquid assets
include, but are not limited to cash, the value of stocks, bonds, saving accounts, mutual funds, and
certificate of deposits. 25
Recovery of an overpayment is considered to be against equity and good conscience when
an individual who received an overpayment would experience severe financial hardship in
attempting to repay the debt or when an individual, in reliance on such payment or on notice that
such payments would be made, gives up a valuable right or changes his or her position for the
worse.26 OWCP’s procedures provide that, to establish that a valuable right has been relinquished,
19

While appellant disagreed that his wage-loss compensation was paid at the correct rate, he did not dispute that
he received wage-loss compensation for partial disability in the amount of $5,255.57 during the period in question.
Instead he argued that he should have received more wage-loss compensation prior to his return to full-duty work on
October 19, 2018.
20

R.Q., Docket No. 18-0964 (issued October 8, 2019).

21

5 U.S.C. § 8129(b).

22

20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4a(2) (September 2018).
23

Id. at Chapter 6.400.4a(3); N.J., Docket No. 19-1170 (issued January 10, 2020); M.A., Docket No. 18-1666
(issued April 26, 2019).
24

Id. at Chapter 6.400.4a(2) (September 2018).

25

Id. at Chapter 6.400.4b(3).

26

Id. at § 10.437; E.H., Docket No. 18-1009 (issued January 29, 2019).

7

an individual must demonstrate that the right was in fact valuable, that he or she was unable to get
the right back, and that his or her action was based primarily or solely on reliance on the payment(s)
or on the notice of payment. 27
OWCP’s regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
This information is needed to determine whether or not recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary. 28
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience. 29
The Board finds that OWCP properly determined that appellant did not require
substantially all of his income to meet ordinary living expenses. OWCP found that, after its review
of the financial documents of record, he had total current monthly income of $3,372.27 and total
monthly expenses of $2,801.00. As appellant’s monthly income exceeds his ordinary and
necessary living expenses by more than $50.00, the Board finds that he did not need substantially
all of his income for ordinary and necessary living expenses. 30
Additionally, the evidence of record did not demonstrate that recovery of the overpayment
would be against equity and good conscience because appellant has not shown that he would
experience severe financial hardship in attempting to repay the debt or that he relinquished a
valuable right or changed his position for the worse in reliance on the payment which created the
overpayment. Therefore, the Board finds that OWCP properly denied wavier of recovery with
regard to the $5,255.57 overpayment.31
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $5,255.57 for the period October 19, 2018 through February 2,
2019 for which he was without fault, because he continued to receive partial disability

27

Id. at Chapter 6.400.4c(3) (September 2018).

28

Supra note 13 at § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

29

Supra note 13 at § 10.436.

30

M.C., Docket No. 19-0699 (issued February 12, 2020).

31

Id.

8

compensation following his return to full-duty work. The Board further finds that OWCP properly
denied waiver of recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the May 3, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 13, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

